                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JAMES BAILEY,                                         )
                                                          )
                         Plaintiff,                       )
                                                          )
    vs.                                                   )   No. 3:19-CV-0339-GCS
                                                          )
    THOMAS SMITH,                                         )
    JOSHUA DEAN,                                          )
    JACKSON HERMAN                                        )
    and CHARLES TOW,                                      )
                                                          )
                                                          )
                         Defendants.1


                                 MEMORANDUM and ORDER

SISON, Magistrate Judge:

                                           INTRODUCTION

          Before the Court is Defendants’ motion for summary judgment on the issue of

exhaustion of administrative remedies (Doc. 17, 18).2 Pro se Plaintiff James Bailey opposes

the motion (Doc. 21). Based on the following reasons, the undersigned GRANTS the

motion for summary judgment on the issue of exhaustion of administrative remedies.

          Pursuant to 42 U.S.C. § 1983, Bailey filed his complaint for deprivations of his



1      The Court DIRECTS the Clerk of the Court to change the docket to reflect defendants’ correct
names as contained in their answer (Doc. 13).

2        Pursuant to Federal Rule of Civil Procedure 56, Timms v. Frank, 953 F.2d 281 (7th Cir. 1992), and
Lewis v. Faulkner, 689 F.2d 100 (7th Cir. 1982), Defendants provided Bailey with the required notice
informing him of the consequences of improperly failing to respond to the motion for summary judgment
(Doc. 19).

                                              Page 1 of 10
constitutional rights that occurred at Big Muddy River Correctional Center (“Big

Muddy”) (Doc. 1). After conducting the preliminary review pursuant to 28 U.S.C. §

1915A, Bailey was allowed to proceed on an Eighth Amendment excessive force claim

against Defendants for physically assaulting him on January 28, 2019 – Count 1 (Doc. 7,

p. 3-4). Bailey alleges he was tackled, beaten, put in leg irons, and dragged to segregation

exposed from the waist down in response to him attempting to open a door. Id. He seeks

monetary damages.

        On February 7, 2020, the Court held a hearing on the summary judgment motion

and took the matter under advisement. During the hearing the Court heard testimony

from Debbie Knauer, a chairperson with the Administrative Review Board (“ARB”) and

Bailey.3 As the motion for summary judgment is ripe, the Court turns to address the

merits of the motions.


                                                  FACTS

         The following facts are taken from the record and presented in the light most

favorable to Bailey, the non-moving party, and all reasonable inferences are drawn in his

favor. See Ricci v. DeStanfano, 557 U.S. 557, 586 (2009).

      On January 28, 2019, Bailey was incarcerated at Big Muddy. He got into a dispute

with his cellmate, and correctional officers were alerted to the situation and escorted



3       Knauer testified about the grievance process in the IDOC and her duties in regard to the
grievances that are assigned to her. She also testified as to why she returned Bailey’s grievance to him on
March 1, 2019.

                                               Page 2 of 10
Bailey from his cell to another area in the prison. Also, on January 28, 2019, Bailey filed

an emergency grievance for staff conduct for excessive force arising out of the incident

alleged in the complaint.

     On January 31, 2019, Chief Administrative Officer, Warden Daniel Sullivan deemed

the grievance a non-emergency and directed Bailey to submit the grievance in the normal

manner. On February 7, 2019, Counselor E. Shelton responded to the grievance as follows:

“Internal Affairs Has Been Notified And Given A Copy of This Grievance . . . Your

Allegations.” Thereafter, on February 24, 2019, Bailey wrote a letter to the ARB asking for

a response/remedy to the incident that occurred on January 28, 2019.

     The ARB received a copy of the grievance along with Bailey’s February 24, 2019

letter on February 28, 2019. The next day, Debbie Knauer, of the ARB, returned Bailey’s

grievance for the following reasons:

     Additional information required: Provide your original written Offender’s
     Grievance, DOC 0046, including counselor’s response, if applicable. Provide a
     copy of the Response to the Offender’s grievance, DOC 0047, including the
     Grievance Officer’s and the Chief Administrative Officer’s response, to
     appeal, if timely.

On March 25, 2019, Bailey filed his lawsuit against Defendants.

      During the hearing Bailey testified that the grievance counselor and the

grievance officer were the same person, i.e., E. Shelton, and indicated he was

confused by how to handle such a situation. Bailey, however, also testified that he

understands who does what, when and how at the facility regarding the grievance

process. Bailey also asserted that he has no other documents to provide the Court

                                       Page 3 of 10
and that he did not do anything further after Knauer returned the grievance to him.


                                    LEGAL STANDARDS

       Summary Judgment is proper if the pleadings, discovery materials, disclosures

and affidavits demonstrate no genuine issue of material fact such that [Defendants are]

entitled to judgment as a matter of law.” Wragg v. Village of Thornton, 604 F.3d 464, 467

(7th Cir. 2010). Lawsuits filed by inmates are governed by the provisions of the Prison

Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). That statute states, in pertinent

part, that “no action shall be brought with respect to prison conditions under section 1983

of this title, or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are exhausted.”

Id. (emphasis added). The Seventh Circuit requires strict adherence to the PLRA’s

exhaustion requirement. See, e.g., Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006)(noting

that “[t]his circuit has taken a strict compliance approach to exhaustion”). Exhaustion

must occur before the suit is filed. See Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004).

Plaintiff cannot file suit and then exhaust his administrative remedies while the suit is

pending. Id.

        Moreover, “[t]o exhaust remedies, a prisoner must file complaints and appeals in

the place, and at the time, the prison administrative rules require.” Pozo v. McCaughtry,

286 F.3d 1022, 1025 (7th Cir. 2005). Consequently, if a prisoner fails to use a prison’s

grievance process, “the prison administrative authority can refuse to hear the case, and


                                        Page 4 of 10
the prisoner’s claim can be indefinitely unexhausted.” Dole, 438 F.3d at 809. The purpose

of exhaustion is to give prison officials an opportunity to address the inmate’s claims

internally, prior to federal litigation. See Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006)

       Under Pavey, the Seventh Circuit held that “debatable factual issues relating to the

defense of failure to exhaust administrative remedies” are not required to be decided by

a jury but are to be determined by the judge. Pavey v. Conley, 544 F.3d 739, 740-741 (7th

Cir. 2008). Thus, where failure to exhaust administrative remedies is raised as an

affirmative defense, the Court set forth the following sequence and procedures to be

followed:

      (1) The district judge conducts a hearing on exhaustion and permits whatever
      discovery relating to exhaustion he deems appropriate. (2) If the judge
      determines that the prisoner did not exhaust his administrative remedies, the
      judge will then determine whether (a) the plaintiff has failed to exhaust his
      administrative remedies, and so he must go back and exhaust; (b) or, although
      he has no unexhausted administrative remedies, the failure to exhaust was
      innocent (as where prison officials prevent a prisoner from exhausting his
      remedies), and so he must be given another chance to exhaust (provided that
      there exist remedies that he will be permitted by the prison authorities to
      exhaust, so that he’s not just being given a runaround); or (c) the failure to
      exhaust was the prisoner’s fault, in which event the case is over. (3) If and
      when the judge determines that the prisoner has properly exhausted his
      administrative remedies, the case will proceed to pretrial discovery, and if
      necessary a trial, on the merits; and if there is a jury trial, the jury will make
      all necessary findings of fact without being bound by (or even informed of)
      any of the findings made by the district judge in determining
      that the prisoner had exhausted his administrative remedies.

Id. at 742.

       As an inmate confined within the Illinois Department of Corrections, Bailey was

required to follow the regulations contained in the Illinois Department of Correction’s

                                          Page 5 of 10
Grievance Procedures for Offenders (“grievance procedures”) to exhaust his claims. See

20 ILL. ADMIN. CODE § 504.800, et seq. The grievance procedures first require inmates to

file their grievance with the counselor within 60 days of the discovery of an incident. See

20 ILL. ADMIN. CODE § 504.810(a). The grievance form must:

     contain factual details regarding each aspect of the offender’s complaint,
     including what happened, when, where, and the name of each person who is
     the subject of or who is otherwise involved in the complaint. This provision
     does not preclude an offender from filing a grievance when the names of
     individuals are not known, but the offender must include as much descriptive
     information about the individual as possible.

20 ILL. ADMIN. CODE § 504.810(c). Grievances that are unable to be resolved through

routine channels are then sent to the grievance officer. See 20 ILL. ADMIN. CODE

§504.820(a). The Grievance Officer will review the grievance and provide a written

response to the inmate. See 20 ILL. ADMIN. CODE § 504.830(a). “The Grievance Officer shall

consider the grievance and report his or her findings and recommendations in writing to

the Chief Administrative Officer within two months after receipt of the grievance, when

reasonably feasible under the circumstances.” 20 ILL. ADMIN. CODE § 504.830(e). “The

Chief Administrative Officer shall review the findings and recommendation and advise

the offender of his or her decision in writing. Id.

       If the inmate is not satisfied with the Chief Administrative Officer’s response, he

or she can file an appeal with the Director through the ARB. The grievance procedures

specifically state, “[i]f, after receiving the response of the Chief Administrative Officer,

the offender still believes that the problem, complaint or grievance has not been resolved


                                         Page 6 of 10
to his or her satisfaction, he or she may appeal in writing to the Director. The appeal must

be received by the Administrative Review Board within 30 days after the date of the

decision.” 20 ILL. ADMIN. CODE § 504.850(a). The inmate shall attach copies of the

Grievance Officer’s report and the Chief Administrative Officer’s decision to his appeal.

Id. “The Administrative Review Board shall submit to the Director a written report of its

findings and recommendations.” 20 ILL. ADMIN. CODE § 504.850(d). “The Director shall

review the findings and recommendations of the Board and make a final determination

of the grievance within 6 months after receipt of the appealed grievance, when reasonably

feasible under the circumstances. The offender shall be sent a copy of the Director’s

decision.” 20 ILL. ADMIN. CODE § 504.850(e).

       The grievance procedures further allow some grievances to be submitted directly

to the ARB for consideration. See 20 ILL. ADMIN. CODE § 504.870(a). Those grievances

include:

       1) Decisions regarding protective custody placement, including continued
          placement in or release from protective custody.

       2) Decisions regarding      the    involuntary   administration   of   psychotropic
          medication.

       3) Decisions regarding disciplinary proceedings that were made at a facility other
          than the facility where the offender is currently assigned.

       4) Other issues that pertain to a facility other than the facility where the offender
          is currently assigned, excluding personal property and medical issues.

20 ILL. ADMIN. CODE § 504.870(a)(1-4).



                                         Page 7 of 10
                                         ANALYSIS

       Defendants argue that Bailey attempted to circumvent the standard grievance

procedure by filing this lawsuit. Specifically, Defendants assert that Bailey failed to

resubmit his grievance through the proper procedures once it had been deemed a non-

emergency by the Chief Administrative Officer. Bailey counters that there are numerous

disputes of fact and that Defendants failed to meet their burden of proof regarding

exhaustion. Specifically, Bailey maintains that the counselor and the grievance officer are

one and the same and that the Defendants thwarted his attempts to exhaust his

administrative remedies. The Court disagrees with Bailey.

       First, the Court notes that the record indicates that Bailey was aware of the

grievance procedures at Big Muddy. Bailey testified he received the orientation manual

that contains the grievance procedure process and that he understood who does what,

when and where at Big Muddy. Further, Bailey testified that he should have paid more

attention to the matter. Clearly, administrative remedies were available to Bailey and they

were not pursued properly.

       Next, the record reflects that Bailey failed to wait the two months allotted in the

grievance procedure process for the grievance officer to issue his report regarding

Bailey’s complaint. See, e.g., 20 ILL. ADMIN. CODE § 504.830(e)(stating that “[t]he Grievance

Officer shall consider the grievance and report his or her findings and recommendations

in writing to the Chief Administrative Officer within two months after receipt of the

                                        Page 8 of 10
grievance, when reasonably feasible under the circumstances. . . . The Chief

Administrative Officer shall review the findings and recommendation and advise the

offender of his or her decision in writing.”). Bailey failed to wait for the two month time

period to expire. This two month period and mandatory step in the grievance process

would have given the prison the time to complete its Internal Affairs investigation and

to allow the grievance officer to issue the report.

       Bailey, however, contends he was confused by the situation of the counselor and

the grievance officer being the same. Apparently, Bailey believed that Counselor

Shelton’s February 7, 2019 response doubled as the grievance officer’s response, even

though it was clearly labeled as a “Counselor’s Response.” The plain language of

Counselor Shelton’s February 7, 2019 response only indicated that Internal Affairs had

been notified and given a copy of Bailey’s grievance. Thus, even if the counselor and

grievance officer were the same, Shelton’s response cannot reasonably be construed as

the grievance officer’s recommendation in the matter; rather it is an indication that the

matter is under investigation. But, even if it was the grievance officer’s recommendation,

Bailey still did not have the Chief Administrative Officer’s final decision. The Chief

Administrative Officer’s decision is required before an inmate can appeal the matter to

the ARB. See 20 ILL. ADMIN. CODE § 504.850(a).

       Furthermore, the record reflects that Bailey did not heed the ARB’s guidance when

it returned the grievance on March 1, 2019. The ARB specifically told Bailey why his

grievance was deficient. The ARB further informed Bailey how to rectify the problems

                                        Page 9 of 10
with his grievance and told him to resubmit the grievance if timely. Had Bailey followed

the ARB’s advice, he would have fully exhausted his administrative remedies.4 Bailey

did nothing.

       Given the above facts, Bailey did not exhaust his administrative remedies as to his

claim against Defendants. A prisoner cannot properly exhaust his administrative

remedies if he files suit during the pendency of the grievance process; nor can a prisoner

file suit and then exhaust administrative remedies while the suit is pending. See Ford, 362

F.3d at 398.

                                            CONCLUSION

       For the foregoing reasons, the Court GRANTS Defendants’ motion for summary

judgment on the issue of exhaustion (Doc. 17). The Court DISMISSES without prejudice

Bailey’s claims against Thomas Smith, Joshua Dean, Jackson Herman and Charles Tow

in Count 1 for failure to exhaust administrative remedies. Thus, the Court DIRECTS the

Clerk of the Court to enter judgment reflecting the same and close the case.

       IT IS SO ORDERDED.
                                                                                    Digitally signed by
       Date: February 11, 2020.
                                                                                    Magistrate Judge
                                                                                    Gilbert C. Sison
                                                                                    Date: 2020.02.11
                                                                                    10:06:30 -06'00'
                                                               ______________________________
                                                               GILBERT C. SISON
                                                               United States Magistrate Judge

4       It appears that Bailey’s grievance would have been timely had he followed the ARB’s guidance.
Under the grievance process, inmates have 60 days from the date of the incident to start the grievance
procedure. See 20 ILL. ADMIN. CODE § 504.810(a). The incident occurred on January 28, 2019 and the ARB
returned the grievance on March 1, 2019.

                                            Page 10 of 10
